Name: 2007/187/EC: Council Decision of 22 March 2007 appointing two German members and two German alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-12-31; 2007-03-28

 28.3.2007 EN Official Journal of the European Union L 87/12 COUNCIL DECISION of 22 March 2007 appointing two German members and two German alternate members to the Committee of the Regions (2007/187/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the German Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Two members seats on the Committee of the Regions have become vacant following the resignation of Mr SINNER and the end of the mandate of Mr HOLTER. One alternate members seat on the Committee of the Regions becomes vacant following the appointment of Ms MÃ LLER as a member. A second alternate members seat has become vacant following the resignation of Ms BRETSCHNEIDER, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Ms Emilia MÃ LLER to replace Mr SINNER,  Ms Uta-Maria KUDER, Justizministerin des Landes Mecklenburg-Vorpommern, to replace Mr HOLTER; and (b) as alternate members:  Mr Edmund STOIBER, MinisterprÃ ¤sident des Freistaates Bayern, to replace Ms MÃ LLER,  Mr Detlef MÃ LLER, Mitglied des Landtages von Mecklenburg-Vorpommern, to replace Ms BRETSCHNEIDER. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 22 March 2007. For the Council The President W. TIEFENSEE (1) OJ L 56, 25.2.2006, p. 75.